     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 1 of 40 Page ID #:1


     Thomas G. Mackey (SBN 174572)
 1   mackeyt@jacksonlewis.com
     Ariana Sanudo (SBN 324361)
 2   ariana.sanudo@jackosnlewis.com
     JACKSON LEWIS P.C.
 3   725 South Figueroa Street, Suite 2500
     Los Angeles, California 90017-5408
 4   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
 5
     Attorneys for Defendant
 6   EQUINOX HOLDINGS, INC.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   MARJORIE SAINT HUBERT, an                        CASE NO.
     individual,
12
                       Plaintiff,                     NOTICE OF REMOVAL OF ACTION
13
                 vs.                                  TO THE UNITED STATES DISTRICT
14                                                    COURT FOR THE CENTRAL
     EQUINOX HOLDINGS, INC., a Foreign                DISTRICT OF CALIFORNIA
15   Corporation, and DOES 1 through 25,
     inclusive,                                       PURSUANT TO 28 U.S.C. §§ 1132 AND
16                                                    1441(b) (DIVERSITY JURISDICTION)
                       Defendants.
17

18                                                    Complaint Filed: November 19, 2020
19
20         TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT COURT
21   FOR THE CENTRAL DISTRICT OF CALIFORNIA:
22         1.    PLEASE TAKE NOTICE that Defendant EQUINOX HOLDINGS, INC.
23   (“Defendant”) hereby invokes this Court’s jurisdiction under the provisions of 28 U.S.C.
24   §§ 1332 and 1441(b), and removes the above-entitled action to this Court from the Superior
25   Court of the State of California in and for the County of Los Angeles.
26         2.    On November 19, 2020, Plaintiff Marjorie Saint Hubert (“Plaintiff”) filed a
27   civil complaint against Defendant in the Superior Court of the State of California in and
28   for the County of Los Angeles entitled MARJORIE SAINT HUBERT vs. EQUINOX

                                                     1
                                        NOTICE OF REMOVAL OF ACTION
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 2 of 40 Page ID #:2



 1   HOLDINGS, INC. and DOES 1 to 25, Case No.20STCV44484, setting forth the following
 2   eight (8) causes of action: (1) Discrimination Based on Sex in Violation of the Fair
 3   Employment and Housing Act (“FEHA”); (2) Discrimination Based on Disability in
 4   Violation of the FEHA; (3) Failure to Provide a Reasonable Accommodation in Violation
 5   of the FEHA; (4) Failure to Engage in an Interactive Process in Violation of the FEHA; (5)
 6   Retaliation in Violation of the FEHA (Gov. Code § 12940(h)); (6) Retaliation in Violation
 7   of the FEHA (Gov. Code § 12940(m)(2)); (7) Failure to Prevent Discrimination in
 8   Violation of the FEHA; and (8) Constructive Discharge in Violation of Public Policy
 9   (“Complaint”).
10         3.     Defendant first received Plaintiff’s Summons and Complaint and related court
11   documents via service on November 24, 2020. A copy of the Summons and Complaint
12   received by Defendant is attached as Exhibit “A.”
13         4.     On December 21, 2020 Defendant filed and served its Answer in the Los
14   Angeles County Superior Court. A true and correct copy of Defendant’s Answer is
15   attached as Exhibit “B.”
16         5.     In accordance with 28 U.S.C. § 1446(d), the undersigned counsel certifies that
17   a copy of this Notice of Removal and all supporting papers promptly will be served on
18   Plaintiff’s counsel and filed with the Clerk of the Los Angeles Superior Court. Therefore,
19   all procedural requirements under 28 U.S.C. § 1446 have been satisfied.
20                                 DIVERSITY JURISDICTION
21         6.     Defendant hereby properly removes the Complaint on the basis of diversity
22   of citizenship pursuant to 28 U.S.C. § 1332 on the following grounds:
23                a.     Plaintiff was, at the time of filing of the Complaint, and still is, a citizen
24   of the State of California within the meaning of 28 U.S.C. § 1332(a). (See Exhibit A ¶ 1.)
25                b.     Defendant was, at the time of filing of the Complaint, and still is, a
26   citizen of the State of Delaware within the meaning of 28 U.S.C. § 1332(c)(1), because it
27   now is and was at all times incorporated under the laws of that state. (See id. ¶ 2.)
28                c.     Defendant also was, at the time of filing of the Complaint, and still is,

                                                  2
                                     NOTICE OF REMOVAL OF ACTION
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 3 of 40 Page ID #:3



 1   a citizen of the State of New York within the meaning of 28 U.S.C. § 1332(c)(1), because
 2   its principal place of business is in the State of New York.
 3                d.     The presence of Doe defendants has no bearing on the diversity with
 4   respect to removal. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is
 5   removable on the basis of jurisdiction under section 1332(a) of this title, the citizenship of
 6   defendants sued under fictitious names shall be disregarded.”).
 7   I.    AMOUNT IN CONTROVERSY
 8         7.     In determining whether the amount in controversy exceeds $75,000.00, the
 9   Court must presume Plaintiff will prevail on her claims. Kenneth Rothschild Trust v.
10   Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001 (C.D. Cal. 2002), citing Burns v.
11   Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in controversy analysis
12   presumes “plaintiff prevails on liability”) and Angus v. Shiley Inc., 989 F.2d 142, 146 (3rd
13   Cir. 1993) (“the amount in controversy is not measured by the low end of an open-ended
14   claim, but rather by reasonable reading of the value of the rights being litigated”). The
15   argument and facts set forth in Plaintiff’s Complaint may be considered in determining
16   whether the jurisdictional amount in controversy is satisfied. Cohn v. Petsmart, Inc., 281
17   F.3d 837, 840, n.1 (9th Cir. 2002), citing Willingham v. Morgan, 395 U.S. 402, 407 n.3
18   (1969).
19         8.     Without conceding Plaintiff will prevail on her claims (which Defendant
20   expressly denies), the amount in controversy in this action exceeds $75,000.00. 28 U.S.C.
21   § 1332(a). Where, as here, a plaintiff’s state court complaint is silent as to the amount of
22   damages claimed, the removing defendant need only establish that it is more probable than
23   not that the plaintiff’s claims exceed the jurisdictional minimum. Guglielmino v. McKee
24   Foods, Corp, 506 F.3d 696, 699 (9th Cir. 2007); Sanchez v. Monumental Life Ins. Co., 95
25   F.3d 856, 860-61 (9th Cir. 1996).
26         9.     Plaintiff’s causes of action for discrimination, retaliation, failure to prevent
27   discrimination, failure to accommodate his alleged disability and failure to engage in an
28   interactive process can each independently satisfy the jurisdictional amount in controversy

                                                  3
                                     NOTICE OF REMOVAL OF ACTION
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 4 of 40 Page ID #:4



 1   requirement. Under the California Fair Employment and Housing Act, which governs
 2   these claims, Plaintiff may recover lost earnings, non-economic damages such as emotional
 3   distress, punitive damages, and reasonable attorneys’ fees and costs as a prevailing party.
 4   Govt. Code § 12965.
 5         10.    Plaintiff alleges that, at the time of Plaintiff’s resignation from employment
 6   in September 2019, she was employed by Defendant as a Membership Advisor. (See
 7   Exhibit A ¶ 16.) Plaintiff’s compensation was variable as she was paid partially on a
 8   commission basis; however, her compensation for the 12-month period preceding her
 9   resignation was in excess of $42,000. Thus, from the date of Plaintiff’s resignation on
10   September 9, 2019 to the date she filed this lawsuit on November 19, 2020, Plaintiff will
11   claim approximately fourteen months’ lost earnings, or $49,000.            Furthermore, any
12   judgment in this case likely will not be rendered until at least 2021. If successful, Plaintiff
13   may seek at least two years of lost earnings, or approximately $84,000, in backpay alone.
14   Thus, if Plaintiff prevails on her claims for relief under the Fair Employment and Housing
15   Act (which Equinox maintains she should not), without even taking claims for future
16   economic damages, or front pay, into account, she would seek to recover at least nearly
17   twice the jurisdictional minimum amount in controversy. Plaintiff is also likely to claim
18   two years of future earnings (front pay), for an additional approximately $84,000 in alleged
19   economic damages.
20         11.    Plaintiff also seeks to recover damages for alleged emotional distress she
21   sustained in connection with her employment and/or alleged constructive termination.
22   Because emotional distress damages can amount to fifty percent (50%) or more of an
23   employment plaintiff’s annual earnings, Plaintiff may recover, at a low end, $21,000 for
24   emotional distress damages if she prevails in this matter.
25         12.    Thus, without even taking attorneys’ fees and costs or punitive damages—
26   both of which Plaintiff seeks in her Complaint (see Exhibit A, Prayer for Relief, ¶¶ 4, 5)—
27   into account, Plaintiff’s possible recovery under the facts as alleged in her Complaint more
28   than satisfies the jurisdictional prerequisite for the amount in controversy. It cannot be said

                                                  4
                                     NOTICE OF REMOVAL OF ACTION
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 5 of 40 Page ID #:5



 1   with legal certainty that Plaintiff would not be entitled to recover the jurisdictional amount
 2   (though Defendant maintains that she is not). Anthony v. Security Pacific Financial
 3   Services, Inc., 75 F.3d 311, 315 (7th Cir. 1996); Watson v. Blankenship, 20 F.3d 383, 386-
 4   87 (10th Cir. 1994). Therefore, the alleged claims in Plaintiff’s Complaint demonstrate
 5   that the amount in controversy exceeds the requirements under 28 U.S.C. §1332(a).
 6   II.      REMOVAL JURISDICTION
 7            13.   This Notice of Removal is filed within thirty (30) days after Defendant was
 8   served with a copy of the Summons and Complaint in this case, pursuant to California Civil
 9   Code sect. 415.30, and within one year after the state court action was filed.
10            14.   Venue lies in the United States District Court for the Central District of
11   California, Western Division, pursuant to 28 U.S.C. §§1391(a) and 1441(b), because the
12   state court action was filed in this District and this is the judicial district in which the action
13   arose.
14

15            WHEREFORE, Defendant prays that the above action now pending against it in the
16   Superior Court of the State of California, County of Los Angeles, be removed to this Court.
17
     Dated: December 22, 2020                         JACKSON LEWIS P.C.
18

19                                                By:     /s/Thomas G. Mackey
20                                                  Thomas G. Mackey
                                                    Ariana Sanudo
21
                                                      Attorneys for Defendant
22                                                    EQUINOX HOLDINGS, INC.
23

24

25

26

27

28

                                                   5
                                      NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 6 of 40 Page ID #:6




                      EXHIBIT A
Electronically FILED by Superior Court of California, County of Los Angeles on 11/19/2020 02:53 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                                            Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 7 of 40 Page ID #:7
                                                                                                                           20STCV44484
                                                                                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Maureen Duffy-Lewis




                                                                                                  THE LAW OFFICE OF OMID NOSRATI
                                                                                             1
                                                                                                  Omid Nosrati, Esq. (SBN 216350)
                                                                                             2    Shahran Kangavari, Esq. (SBN 322639)
                                                                                                  1801 Century Park East, Suite 840
                                                                                             3    Los Angeles, California 90067
                                                                                                  Telephone: (310) 553-5630
                                                                                             4    Facsimile: (310) 553-5691
                                                                                                  Email: omid@nosratilaw.com
                                                                                             5    Email: shahran@nosratilaw.com
                                                                                             6    Attorneys for Plaintiff,
                                                                                                  MARJORIE SAINT HUBERT
                                                                                             7
                                                                                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                             8
                                                                                                                                   FOR THE COUNTY OF LOS ANGELES
                                                                                             9
                                                                                                                          CENTRAL DISTRICT, UNLIMITED JURISDICTION
                                                                                            10
                                        1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                            11   MARJORIE SAINT HUBERT, an individual;                          Case No.
       THE LAW OFFICE OF OMID NOSRATI




                                                                                            12                  Plaintiff,                                      COMPLAINT FOR MONETARY AND
                                                                                                                                                                PUNITIVE DAMAGES
                                                                                            13                  vs.
                                                                                                                                                                1. Discrimination Based on Sex in Violation of
                                                                                            14                                                                     the Fair Employment and Housing Act
                                                                                                 EQUINOX HOLDINGS, INC., a Foreign
                                                                                            15   Corporation, and DOES 1 through 25, inclusive;                    (“FEHA”) [Cal. Gov’t Code §12940(a)]
                                                                                                                                                                2. Discrimination Based on Disability in
                                                                                            16                  Defendants.                                        Violation of the Fair Employment and
                                                                                                                                                                   Housing Act (“FEHA”) [Gov’t Code
                                                                                            17                                                                     §12940(a)]
                                                                                                                                                                3. Failure to Provide a Reasonable
                                                                                            18
                                                                                                                                                                   Accommodation in Violation of the FEHA
                                                                                            19                                                                     [Cal. Gov’t Code §12940(m)]
                                                                                                                                                                4. Failure to Engage in an Interactive Process in
                                                                                            20                                                                     violation of the FEHA [Cal. Gov’t Code
                                                                                                                                                                   §12940(n)]
                                                                                            21                                                                  5. Retaliation in Violation of the FEHA [Cal.
                                                                                                                                                                   Gov’t Code §12940(h)]
                                                                                            22
                                                                                                                                                                6. Retaliation in Violation of the FEHA [Cal.
                                                                                            23                                                                     Gov’t Code §12940(m)(2)]]
                                                                                                                                                                7. Failure to Prevent Discrimination in Violation
                                                                                            24                                                                     of the FEHA [Cal. Gov’t Code §12940(k)]
                                                                                                                                                                8. Constructive Discharge in Violation of Public
                                                                                            25                                                                     Policy
                                                                                            26
                                                                                            27                                                                              DEMAND FOR JURY TRIAL

                                                                                            28

                                                                                                                                                           –1–
                                                                                                                                                        COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 8 of 40 Page ID #:8




                                                                                      1                                                      I.
                                                                                      2                                          GENERAL ALLEGATIONS
                                                                                      3          1.      At all times relevant for purposes of this Complaint, Plaintiff, MARJORIE SAINT
                                                                                      4   HUBERT (“Plaintiff”), has been a resident of the State of California.
                                                                                      5          2.      Plaintiff is informed and believes and thereon alleges that at all times relevant hereto,
                                                                                      6   Defendant, EQUINOX HOLDINGS, INC. (“Equinox”) was and is a Delaware Corporation doing
                                                                                      7   business in the State of California.
                                                                                      8          3.      Plaintiff is ignorant of the true names and capacities, whether individual, corporate,
                                                                                      9   associate, or otherwise, of Defendants named herein as DOES 1 through 25, inclusive, and therefore
                                                                                     10   sues Defendants by such fictitious names. Defendants DOES 1 through 25, at all times relevant for
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   purposes of this Complaint, were employees, agents, officers and/or members of the board of directors
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   of Defendants. Plaintiff will amend this Complaint to allege the true names and capacities of the
                                                                                     13   Defendants designated herein as DOES 1 through 25, inclusive, when they have been ascertained.
                                                                                     14          4.      Plaintiff is informed and believes, and on that basis alleges, that Defendants designated

                                                                                     15   herein as DOES 1 through 25, inclusive, are responsible in some manner for the acts, events, and

                                                                                     16   occurrences alleged herein and caused or contributed to the damages sustained by Plaintiff.

                                                                                     17          5.      Plaintiff is informed and believes, and on that basis alleges, that at all times relevant

                                                                                     18   for purposes of this Complaint, the Defendants designated herein as DOES 1 through 25, inclusive,

                                                                                     19   acted as the agents, employees, directors, officers, co-venturers, and partners of the named Defendants

                                                                                     20   and such fictitiously-named Defendants. Each of them, while acting in the course and scope of their

                                                                                     21   agency, employment, corporate capacities, and partnership, performed the acts and conduct hereinafter

                                                                                     22   alleged, and said acts and conduct were ratified and approved by each Defendant.

                                                                                     23          6.      Defendants are an “employer” as defined by California Government Code Sections

                                                                                     24   12926(d), 12940(a), 12940(h), and 12940(j)(4)(A) and were Plaintiff’s joint employer.

                                                                                     25                                                     II.

                                                                                     26                                             JURISDICTION

                                                                                     27          7.      Equinox and/or DOES 1 through 25 are subject to suit under the California Fair

                                                                                     28   Employment and Housing Act (“FEHA”) as they regularly employ five or more persons in the State

                                                                                                                                          –2–
                                                                                                                                       COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 9 of 40 Page ID #:9




                                                                                      1   of California. [Gov’t Code § 12926(d).] FEHA prohibits discrimination, harassment, and retaliation
                                                                                      2   on the basis of disability, race, sex, color, national origin, ancestry, and age, among other acts, by an
                                                                                      3   employer against an employee.
                                                                                      4          8.      Plaintiff has exhausted all administrative remedies necessary and has timely brought
                                                                                      5   this action. (Plaintiff’s DFEH Complaint and Right to Sue Notice is attached as Exhibit 1).
                                                                                      6          9.      This Court has jurisdiction to hear both statutory and common law claims against
                                                                                      7   Defendant and DOES 1 through 25.
                                                                                      8                                                     III.
                                                                                      9                           FACTS COMMON TO ALL CAUSES OF ACTION
                                                                                     10          10.     At all relevant times, Plaintiff was an employee of Equinox from on or about December
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   6, 2017, until her constructive termination on or about September 9, 2019.
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12          11.     Plaintiff’s first position at Equinox was Front Desk Associate.
                                                                                     13          12.     On or about April 5, 2018, Plaintiff spoke with her General Manger, Rachel Weaver,
                                                                                     14   about her ambitions to work her way up to a managerial position. Ms. Weaver stated that the best way

                                                                                     15   to accomplish Plaintiff’s goals was to have her become a Membership Advisor and that Plaintiff would

                                                                                     16   stay in that role for around three months. Ms. Weaver directed Plaintiff to email Victor Frist (“Mr.

                                                                                     17   Frist”), the Regional Sales Manager at Equinox, to apply for the Membership Advisor position.

                                                                                     18          13.     On or about May 6, 2018, Plaintiff met with Ariga Aghajani (“Mr. Aghajani”), the

                                                                                     19   Regional Sales Manager, to discuss the Membership Advisor position and possible openings.

                                                                                     20          14.     On or about May 25, 2018, Plaintiff was interviewed by Paul Torrao, the General

                                                                                     21   Manager, for the Membership Advisor position.

                                                                                     22          15.     On or about June 9, 2018, Plaintiff attended a meeting with Nathan Cook (“Mr. Cook”),

                                                                                     23   the Regional Director at Equinox, and Plaintiff was offered the Membership Advisor position.

                                                                                     24          16.     In July 2018, Plaintiff participated in training for the Membership Advisor position,

                                                                                     25   and she began working as a Membership Advisor on or about July 16, 2018.

                                                                                     26          17.     On or about July 20, 2018, however, Plaintiff began suffering from vision loss and

                                                                                     27   nausea while at work.

                                                                                     28          18.     As a result of her medical complications, Plaintiff was hospitalized several times, and

                                                                                                                                           –3–
                                                                                                                                        COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 10 of 40 Page ID #:10




                                                                                      1   on or about July 25, 2018, Plaintiff was diagnosed with Multiple Sclerosis.
                                                                                      2          19.     From in or around July 2018 to in or around September 2018, Plaintiff was on a medical
                                                                                      3   leave of absence from work due to her Multiple Sclerosis diagnosis.
                                                                                      4          20.     On or about October 2, 2018, Plaintiff returned to work at the Equinox facility located
                                                                                      5   in Encino, California. On the same date, Plaintiff informed Mr. Cook and Mr. Aghajani about her
                                                                                      6   Multiple Sclerosis diagnosis, and she stated that she needs to start a family soon because of her medical
                                                                                      7   condition.
                                                                                      8          21.     Despite the medical challenges she faced, Plaintiff was determined to continue working
                                                                                      9   hard and to achieve her goal of being promoted to a managerial position, as well as starting a family.
                                                                                     10   Plaintiff met her sales goals for October and November 2018.
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11          22.     However, following the disclosure of Plaintiff’s diagnosis and her intent to conceive a
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   child, Plaintiff began experiencing harassment, discrimination, and retaliation.
                                                                                     13          23.     In or around December 2018, Monique Pensanti, a General Manager at Equinox, and
                                                                                     14   Camille Chiodo, a Membership Advisor, informed Plaintiff that the management team at one of

                                                                                     15   Equinox’s fitness clubs was waiting to fire a Membership Adviser because the Membership Adviser

                                                                                     16   was pregnant. Shortly after, discriminatory comments were directed at her.

                                                                                     17          24.     On or about December 19, 2018, Plaintiff met with Mr. Frist to discuss her progress at

                                                                                     18   work. Mr. Frist informed Plaintiff that he was aware that Plaintiff and her husband were attempting

                                                                                     19   to conceive a child. Mr. Frist told Plaintiff to wait, freeze her eggs, or hire a surrogate to carry a child

                                                                                     20   for Plaintiff. Plaintiff is informed and believes that Mr. Frist knew of Plaintiff’s ambitions to rise in

                                                                                     21   the ranks at Equinox and receive a promotion to a managerial position, and the message from Mr. Frist

                                                                                     22   appeared to be that Plaintiff had to make a choice between her career or starting a family.

                                                                                     23          25.     In or around January 2019, Plaintiff became pregnant, and she notified Equinox of her

                                                                                     24   pregnancy. In response to Plaintiff’s pregnancy, Mr. Cook asked Plaintiff, “is this a good thing?” or

                                                                                     25   words to that effect.

                                                                                     26          26.     Unfortunately, in or around February 2019, Plaintiff suffered a miscarriage and she

                                                                                     27   experienced depression. Management at Equinox observed Plaintiff crying on numerous occasions

                                                                                     28   and knew that Plaintiff had suffered a miscarriage. However, Equinox did not engage in an interactive

                                                                                                                                            –4–
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 11 of 40 Page ID #:11




                                                                                      1   process with her or offer a reasonable accommodation, including any time off or a leave of absence
                                                                                      2   from work. To the contrary, Plaintiff started to get “managed out.”
                                                                                      3          27.     Plaintiff is informed and believes that Defendant uses a strategy of “managing out”
                                                                                      4   employees. Under this strategy, when Defendant wanted to “manage out” certain employees, it would
                                                                                      5   assign the employees more work than they could handle, change their schedules, assign tasks that
                                                                                      6   could not be completed in the assigned deadline, all with the intent of providing a paper trail to support
                                                                                      7   the employees’ eventual termination. This strategy also included issuing unfounded write-ups and
                                                                                      8   suspensions to “manage out” employees, such as Plaintiff, who are experiencing health issues.
                                                                                      9          28.     On or about June 3, 2019, Mr. Cook and Chris Welbaum (“Mr. Welbaum”), the General
                                                                                     10   Manager of Equinox, attempted to issue a write up to Plaintiff for allegedly “stealing a lead” and
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   because her husband had visited Plaintiff at work the previous month while she was on her lunch
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   break. This write up was retaliatory and a pretext for discriminating against her due to her medical
                                                                                     13   condition and pregnancy.
                                                                                     14          29.     On or about June 13, 2019, Plaintiff learned that she was pregnant again, and she

                                                                                     15   informed Kris Vangelisti, the Sales Manager at Equinox, of her pregnancy.

                                                                                     16          30.     In or around June 2019, Plaintiff complained to Human Resources about discrimination

                                                                                     17   by Equinox. She complained that she was experiencing differential treatment. Afterwards, Plaintiff

                                                                                     18   also made a complaint directly to Mr. Welbaum.

                                                                                     19          31.     On or about July 22, 2019, Plaintiff suffered a second miscarriage. She notified Mr.

                                                                                     20   Aghajani and Maureen Rounds about her miscarriage. However, once again, Equinox did not offer

                                                                                     21   Plaintiff any time off or a leave of absence from work.

                                                                                     22          32.     On or about September 2, 2019, Plaintiff attempted to speak with Mr. Cook again about

                                                                                     23   being promoted.

                                                                                     24          33.     On or about September 2, 2019, Defendant falsely accused Plaintiff of committing

                                                                                     25   fraud, and Plaintiff was suspended for three days. This suspension was a pretext for discriminating

                                                                                     26   and retaliating against her due to her medical condition and pregnancy. Defendant suspended Plaintiff

                                                                                     27   in order to “manage her out.”

                                                                                     28          34.     On or about September 9, 2019, Plaintiff felt forced to resign from her position due to

                                                                                                                                           –5–
                                                                                                                                        COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 12 of 40 Page ID #:12




                                                                                      1   the intolerable working conditions at Equinox.
                                                                                      2                                                        IV.
                                                                                      3     FIRST CAUSE OF ACTION FOR DISCRIMINATION BASED ON SEX IN VIOLATION
                                                                                      4                               OF THE FEHA [Cal. Gov’t Code §12940(a)]
                                                                                      5                        (Plaintiff against All Defendants, and DOES 1 through 25, inclusive)
                                                                                      6          35.      Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,
                                                                                      7   as though fully set forth in this cause of action.
                                                                                      8          36.      At all times relevant for purposes of this Complaint, the California Fair Employment
                                                                                      9   and Housing Act (“FEHA”) was in full force and effect and binding on Defendants.                   Under
                                                                                     10   Government Code section 12940(a), the FEHA makes it unlawful for an employer, on the basis of sex,
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   “to discharge the person from employment” or “to discriminate against the person in compensation or
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   in terms, conditions, or privileges of employment.”
                                                                                     13          37.      Plaintiff was treated differently in compensation, terms, conditions, and privileges of
                                                                                     14   employment based on her sex/pregnancy.
                                                                                     15          38.      During her employment, Defendants subjected Plaintiff to unlawful conduct, as alleged
                                                                                     16   herein above.
                                                                                     17          39.      Plaintiff’s superiors made discriminatory comments to Plaintiff based on her
                                                                                     18   sex/pregnancy.
                                                                                     19          40.      Moreover, during Plaintiff’s employment, Plaintiff was performing competently in the
                                                                                     20   position she held.

                                                                                     21          41.      As a proximate result of Defendant’s conduct, Plaintiff has suffered actual,

                                                                                     22   consequential, and incidental financial losses, including without limitation, loss of salary and benefits,

                                                                                     23   and the intangible loss of employment-related opportunities for growth in her field and damage to her

                                                                                     24   professional reputation, all in an amount subject to proof at the time of trial. Plaintiff claims such

                                                                                     25   amounts as damages together with prejudgment interest pursuant to Civil Code Sections 3287 and/or

                                                                                     26   3288 and/or any other provision of law providing for prejudgment interest.

                                                                                     27          42.      As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff

                                                                                     28   has suffered and continues to suffer anxiety, worry, embarrassment, humiliation, mental anguish, and

                                                                                                                                            –6–
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 13 of 40 Page ID #:13




                                                                                      1   emotional distress and will likely incur medical expenses as a result. Plaintiff is informed and believes
                                                                                      2   and thereon alleges that she will continue to experience said emotional suffering for a period in the
                                                                                      3   future she cannot presently ascertain, all in an amount subject to proof at the time of trial
                                                                                      4          43.     As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                      5   has been forced to hire attorneys to prosecute her claims herein and has incurred and is expected to
                                                                                      6   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover such
                                                                                      7   attorneys’ fees and costs under California Government Code Section 12965 (b).
                                                                                      8          44.     The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or
                                                                                      9   managing agent employees of Defendants acting in a despicable, oppressive, fraudulent, malicious,
                                                                                     10   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   justifying an award to her of punitive damages in a sum appropriate to punish and make an example
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   of Defendants, and each of them.
                                                                                     13                                                        V.
                                                                                     14      SECOND CAUSE OF ACTION FOR DISCRIMINATION BASED ON DISABILITY IN

                                                                                     15                          VIOLATION OF THE FEHA [Gov’t Code §12940(a)]

                                                                                     16                        (Against All Defendants, and DOES 1 through 25, inclusive)

                                                                                     17          45.     Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,

                                                                                     18   as though fully set forth in this cause of action.

                                                                                     19          46.     At all times relevant for purposes of this Complaint, the California Fair Employment

                                                                                     20   and Housing Act (“FEHA”) was in full force and effect and binding on Defendants.                   Under

                                                                                     21   Government Code section 12940(a), the FEHA makes it unlawful for an employer, on the basis of

                                                                                     22   disability, whether actual or perceived, “to discharge the person from employment” or “to discriminate

                                                                                     23   against the person in compensation or in terms, conditions, or privileges of employment.”

                                                                                     24          47.     As set forth above, Defendants discriminated against Plaintiff based on her medical

                                                                                     25   condition and disability, whether actual or perceived, in violation of the FEHA.

                                                                                     26          48.     As outlined above, shortly after Plaintiff disclosed her medical condition to Equinox,

                                                                                     27   she was harassed, discriminated against and retaliated against.

                                                                                     28          49.     Defendants were aware of Plaintiff’s disabilities. In or around June 2019, Plaintiff

                                                                                                                                            –7–
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 14 of 40 Page ID #:14




                                                                                      1   communicated her concerns relating to retaliation and discrimination by Equinox. Plaintiff also
                                                                                      2   informed Human Resources about her concerns relating to differential treatment.
                                                                                      3               50.   Defendant was attempting to “manage out” Plaintiff due her medical condition and
                                                                                      4   disability.
                                                                                      5               51.   Moreover, during Plaintiff’s employment, Plaintiff was performing competently in the
                                                                                      6   position she held.
                                                                                      7               52.   As a direct and proximate result of the wrongful acts of Defendants, and each of them,
                                                                                      8   Plaintiff has been harmed in that Plaintiff has suffered actual, consequential and incidental financial
                                                                                      9   losses, including without limitation loss of wages and benefits, and the intangible loss of employment-
                                                                                     10   related opportunities for growth in her field and damage to her professional reputation, all in an amount
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   subject to proof at the time of trial. Plaintiff claims such amounts as damages together with
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   prejudgment interest pursuant to Civil Code sections 3287 and/or 3288 and/or any other provision of
                                                                                     13   law providing for prejudgment interest.
                                                                                     14               53.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                     15   has suffered and continues to suffer anxiety, worry, embarrassment, humiliation, mental anguish, and
                                                                                     16   emotional distress and will likely incur, medical expenses as a result. Plaintiff is informed and believes

                                                                                     17   and thereon alleges that she will continue to experience said pain and mental and emotional suffering

                                                                                     18   for a period in the future she cannot presently ascertain, all in an amount subject to proof at the time

                                                                                     19   of trial.

                                                                                     20               54.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff

                                                                                     21   has been forced to hire attorneys to prosecute her claims herein and has incurred and is expected to

                                                                                     22   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover such

                                                                                     23   attorneys’ fees and costs under Government Code section 12965(b) and/or any other provision of law

                                                                                     24   providing for attorneys’ fees and costs.

                                                                                     25   ///

                                                                                     26   ///

                                                                                     27   ///

                                                                                     28   ///

                                                                                                                                            –8–
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 15 of 40 Page ID #:15




                                                                                      1                                                        VI.
                                                                                      2          THIRD CAUSE OF ACTION FOR FAILURE TO PROVIDE A REASONABLE
                                                                                      3        ACCOMMODATION IN VIOLATION OF THE FEHA [Cal. Gov’t Code §12940(m)]
                                                                                      4                         (Against all Defendants, and Does 1 through 25, inclusive)
                                                                                      5          55.     Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,
                                                                                      6   as though fully set forth in this cause of action.
                                                                                      7          56.     Government Code Section 12940(m) makes it an unlawful employment practice for an
                                                                                      8   employer to fail to make reasonable accommodations for a known physical or mental disability of an
                                                                                      9   employee.
                                                                                     10          57.     A reasonable accommodation includes providing the employee accrued paid leave or
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   additional unpaid leave for treatment. Schmidt v. Safeway, Inc., 864 F.Supp. 991 (D.Or. 1994). In
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   addition, “[H]olding a job open for a disabled employee who needs time to recuperate or heal is in
                                                                                     13   itself a form of reasonable accommodation and may be all that is required where it appears likely that
                                                                                     14   the employee will be able to return to an existing position at some time in the foreseeable future.”

                                                                                     15   Jensen v. Wells Fargo Bank, 85 Cal.App.4th 245, 263 (2000).

                                                                                     16          58.     An employer has an affirmative duty to make reasonable accommodation(s) for the

                                                                                     17   disability of any employee if the employer or other covered entity knows of the disability, unless the

                                                                                     18   employer or other covered entity can demonstrate, after engaging in the interactive process, that the

                                                                                     19   accommodation would impose an undue hardship. 2 Cal. C. Regs. §11068(a). (Emphasis added).

                                                                                     20   Once an employer knows of the employee’s disability, the employer has a duty to provide reasonable

                                                                                     21   accommodations. Bagatti v. Dept. of Rehabilitation (2002) 97 Cal. App. 4th 344, 362.

                                                                                     22          59.     In or around February 2019, Plaintiff suffered a miscarriage and she experienced

                                                                                     23   depression. Management at Equinox observed Plaintiff crying on numerous occasions and knew that

                                                                                     24   Plaintiff had suffered a miscarriage. However, Equinox did not engage in an interactive process with

                                                                                     25   her or offer a reasonable accommodation, including any time off or a leave of absence from work. To

                                                                                     26   the contrary, Plaintiff started to get “managed out.”

                                                                                     27          60.     On or about July 22, 2019, Plaintiff suffered a second miscarriage. She notified Mr.

                                                                                     28   Aghajani and Maureen Rounds about her miscarriage. However, once again, Equinox did not offer

                                                                                                                                            –9–
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 16 of 40 Page ID #:16




                                                                                      1   Plaintiff any time off or a leave of absence from work.
                                                                                      2           61.     As a proximate result of Defendants’ conduct, Plaintiff has suffered actual,
                                                                                      3   consequential and incidental financial losses, including without limitation loss of salary and benefits,
                                                                                      4   and the intangible loss of employment-related opportunities for growth in her field and damage to her
                                                                                      5   professional reputation, all in an amount subject to proof at the time of trial. Plaintiff claims such
                                                                                      6   amounts as damages together with prejudgment interest pursuant to Civil Code Sections 3287 and/or
                                                                                      7   3288 and/or any other provision of law providing for prejudgment interest.
                                                                                      8           62.     As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                      9   has suffered and continues to suffer anxiety, worry, embarrassment, humiliation, depression, mental
                                                                                     10   anguish, and emotional distress and will likely incur medical expenses as a result. Plaintiff is informed
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   and believes and thereon alleges that she will continue to experience said pain and mental and
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   emotional suffering for a period in the future she cannot presently ascertain, all in an amount subject
                                                                                     13   to proof at the time of trial.
                                                                                     14           63.     As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff

                                                                                     15   has been forced to hire attorneys to prosecute her claims herein and has incurred and is expected to

                                                                                     16   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover such

                                                                                     17   attorneys’ fees and costs under California Government Code Section 12965 (b) and/or any other

                                                                                     18   provision of law providing for attorney’s fees and costs.

                                                                                     19           64.     The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or

                                                                                     20   managing agent employees of Defendant acting in a despicable, oppressive, fraudulent, malicious,

                                                                                     21   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby

                                                                                     22   justifying an award to her of punitive damages in a sum appropriate to punish and make an example

                                                                                     23   of Defendant, and each of them.

                                                                                     24                                                     VII.

                                                                                     25       FOURTH CAUSE OF ACTION FOR FAILURE TO ENGAGE IN AN INTERACTIVE

                                                                                     26                 PROCESS IN VIOLATION OF THE FEHA [Cal. Gov’t Code §12940(n)]

                                                                                     27                          (Against all Defendants, and Does 1 through 25, inclusive)

                                                                                     28           65.     Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,

                                                                                                                                          – 10 –
                                                                                                                                        COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 17 of 40 Page ID #:17




                                                                                      1   as though fully set forth in this cause of action.
                                                                                      2          66.     Under the FEHA, it is an unlawful employment practice to “fail to engage in a timely,
                                                                                      3   good faith, interactive process with the employee or applicant to determine effective reasonable
                                                                                      4   accommodations, if any, in response to a request for a reasonable accommodation by an employee or
                                                                                      5   applicant with a known physical or mental disability or known medical condition.” Gov’t Code
                                                                                      6   §12940(n).
                                                                                      7          67.     Under case law, the employer must initiate the process if the disability is known or
                                                                                      8   apparent. “[A]n employer who knows of the disability of an employee has an affirmative duty to make
                                                                                      9   known to the employee other suitable job opportunities with the employer and to determine whether
                                                                                     10   the employee is interested in, and qualified for, those positions, if the employer can do so without
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   undue hardship or if the employer offers similar assistance or benefit to other disabled or nondisabled
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   employees or has a policy of offering such assistance or benefit to any other employees.” Prilliman
                                                                                     13   v. United Air Lines, Inc., 53 Cal. App. 4th 935, 950-51 (1997) (Emphasis added).
                                                                                     14          68.     In or around February 2019, Plaintiff suffered a miscarriage and she experienced

                                                                                     15   depression. Management at Equinox observed Plaintiff crying on numerous occasions and knew that

                                                                                     16   Plaintiff had suffered a miscarriage. However, Equinox did not engage in an interactive process with

                                                                                     17   her or offer a reasonable accommodation, including any time off or a leave of absence from work. To

                                                                                     18   the contrary, Plaintiff started to get “managed out.”

                                                                                     19          69.     On or about July 22, 2019, Plaintiff suffered a second miscarriage. She notified Mr.

                                                                                     20   Aghajani and Maureen Rounds about her miscarriage. However, once again, Equinox did not offer

                                                                                     21   Plaintiff any time off or a leave of absence from work.

                                                                                     22          70.     As outlined above, Defendants failed to consider ways in which Plaintiff’s disabilities

                                                                                     23   could be accommodated, and they failed to engage in a timely, good faith, interactive process with

                                                                                     24   her. Instead, Defendants retaliated and discriminated against Plaintiff, as set forth above.

                                                                                     25          71.     As a direct and proximate result of the wrongful acts of Defendants, and each of them,

                                                                                     26   Plaintiff has been harmed in that Plaintiff has suffered actual, consequential and incidental financial

                                                                                     27   losses, including without limitation loss of salary and benefits, and the intangible loss of employment-

                                                                                     28   related opportunities for growth in her field and damage to her professional reputation, all in an amount

                                                                                                                                           – 11 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 18 of 40 Page ID #:18




                                                                                      1   subject to proof at the time of trial. Plaintiff claims such amounts as damages together with
                                                                                      2   prejudgment interest pursuant to Civil Code sections 3287 and/or 3288 and/or any other provision of
                                                                                      3   law providing for prejudgment interest.
                                                                                      4          72.       As a direct and proximate result of the wrongful acts of Defendants, and each of them,
                                                                                      5   Plaintiff has suffered and/or continues to suffer emotional distress and ongoing economic hardship.
                                                                                      6   Plaintiff will likely incur medical expenses for treatment by healthcare professionals and for other
                                                                                      7   incidental medical expenses. Plaintiff is therefore entitled to general and compensatory damages in
                                                                                      8   an amount to be proven at trial.
                                                                                      9          73.       As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                     10   has been forced to hire attorneys to prosecute her claims herein and has incurred, and is expected to
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   continue to incur, attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   such attorneys’ fees and costs under Government Code section 12965(b) and/or any other provision of
                                                                                     13   law providing for attorneys’ fees and costs.
                                                                                     14          74.       The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or

                                                                                     15   managing agent employees of Defendants acting in a despicable, oppressive, fraudulent, malicious,

                                                                                     16   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby

                                                                                     17   justifying an award to her of punitive damages in a sum appropriate to punish and make an example

                                                                                     18   of Defendants.

                                                                                     19                                                        VIII.

                                                                                     20    FIFTH CAUSE OF ACTION FOR RETALIATION IN VIOLATION OF FEHA [Cal. Gov’t

                                                                                     21                                               Code §12940(h)]

                                                                                     22                          (Against all Defendants, and Does 1 through 25, inclusive)

                                                                                     23          75.       Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,

                                                                                     24   as though fully set forth in this cause of action.

                                                                                     25          76.       It is an unlawful employment practice to discharge, expel, or otherwise discriminate

                                                                                     26   against any person because the person has engaged in protected activity under Government Code

                                                                                     27   §12940. [Cal. Gov’t Code §12940(h)].

                                                                                     28          77.       As a result of engaging in protected activity, Plaintiff suffered adverse employment

                                                                                                                                           – 12 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 19 of 40 Page ID #:19




                                                                                      1   actions by Defendants, as set forth above.
                                                                                      2               78.   In or around June 2019, Plaintiff spoke to Human Resources and Mr. Welbaum about
                                                                                      3   her concerns relating to retaliation and discrimination by Equinox. Plaintiff also informed Human
                                                                                      4   Resources about her concerns relating to differential treatment.
                                                                                      5               79.   There is a causal link between Plaintiff’s protected activity and the adverse
                                                                                      6   employment actions taken against her due to Defendants’ knowledge of Plaintiff’s protected activity,
                                                                                      7   the proximity of time between said protected activities and the retaliatory employment actions, and
                                                                                      8   the pattern of Defendants’ conduct.
                                                                                      9               80.   Defendants’ conduct as alleged above constituted unlawful retaliation in violation of
                                                                                     10   the FEHA.
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11               81.   As a proximate result of the wrongful acts of Defendants, Plaintiff has been harmed in
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   that Plaintiff has suffered actual, consequential and incidental financial losses, including without
                                                                                     13   limitation loss of salary and benefits, and the intangible loss of employment-related opportunities for
                                                                                     14   growth in her field and damage to her professional reputation, all in an amount subject to proof at the

                                                                                     15   time of trial. Plaintiff claims such amounts as damages together with prejudgment interest pursuant to

                                                                                     16   Civil Code Sections 3287 and/or 3288 and/or any other provision of law providing for prejudgment

                                                                                     17   interest.

                                                                                     18               82.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff

                                                                                     19   has suffered and continues to suffer anxiety, worry, embarrassment, humiliation, mental anguish, and

                                                                                     20   emotional distress and will likely incur, medical expenses as a result. Plaintiff is informed and believes

                                                                                     21   and thereon alleges that she will continue to experience said pain and mental and emotional suffering

                                                                                     22   for a period in the future she cannot presently ascertain, all in an amount subject to proof at the time

                                                                                     23   of trial.

                                                                                     24               83.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff

                                                                                     25   has been forced to hire attorneys to prosecute her claims herein and has incurred and is expected to

                                                                                     26   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover such

                                                                                     27   attorneys’ fees and costs under California Government Code Section 12965(b) and/or any other

                                                                                     28   provision of law providing for attorney’s fees and costs.

                                                                                                                                           – 13 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 20 of 40 Page ID #:20




                                                                                      1          84.      The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or
                                                                                      2   managing agent employees of Defendants acting in a despicable, oppressive, fraudulent, malicious,
                                                                                      3   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby
                                                                                      4   justifying an award to her of punitive damages in a sum appropriate to punish and make an example
                                                                                      5   of Defendant.
                                                                                      6                                                        IX.
                                                                                      7    SIXTH CAUSE OF ACTION FOR RETALIATION IN VIOLATION OF FEHA [Cal. Gov’t
                                                                                      8                                             Code §12940(m)(2)]
                                                                                      9                         (Against all Defendants, and Does 1 through 25, inclusive)
                                                                                     10          85.      Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   as though fully set forth in this cause of action.
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12          86.      Under Government Code §12940(m)(2), it is unlawful for an employer to retaliate
                                                                                     13   against a person for requesting accommodations for his or her disability.
                                                                                     14          87.      As set forth above a result of engaging in protected activity, Plaintiff suffered adverse

                                                                                     15   employment actions by Defendants, as set forth above.

                                                                                     16          88.      From in or around August 2018 to in or around September 2018, Plaintiff was on a

                                                                                     17   medical leave of absence from work due to her Multiple Sclerosis diagnosis. After Plaintiff disclosed

                                                                                     18   her Multiple Sclerosis diagnosis to Defendant and requested accommodations (i.e., taking leave from

                                                                                     19   work), Plaintiff began experiencing harassment, discrimination, and retaliation.

                                                                                     20          89.      There is a causal link between Plaintiff’s protected activity and the adverse

                                                                                     21   employment actions taken against her due to Defendants’ knowledge of Plaintiff’s protected activity,

                                                                                     22   the proximity of time between said protected activities and the retaliatory employment actions, and

                                                                                     23   the pattern of Defendants’ conduct.

                                                                                     24          90.      Defendants’ conduct as alleged above constituted unlawful retaliation in violation of

                                                                                     25   the FEHA.

                                                                                     26          91.      As a proximate result of the wrongful acts of Defendants, Plaintiff has been harmed in

                                                                                     27   that Plaintiff has suffered actual, consequential and incidental financial losses, including without

                                                                                     28   limitation loss of salary and benefits, and the intangible loss of employment-related opportunities for

                                                                                                                                           – 14 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 21 of 40 Page ID #:21




                                                                                      1   growth in her field and damage to her professional reputation, all in an amount subject to proof at the
                                                                                      2   time of trial. Plaintiff claims such amounts as damages together with prejudgment interest pursuant to
                                                                                      3   Civil Code Sections 3287 and/or 3288 and/or any other provision of law providing for prejudgment
                                                                                      4   interest.
                                                                                      5               92.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
                                                                                      6   has suffered and continues to suffer anxiety, worry, embarrassment, humiliation, mental anguish, and
                                                                                      7   emotional distress and will likely incur, medical expenses as a result. Plaintiff is informed and believes
                                                                                      8   and thereon alleges that she will continue to experience said pain and mental and emotional suffering
                                                                                      9   for a period in the future she cannot presently ascertain, all in an amount subject to proof at the time
                                                                                     10   of trial.
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11               93.   As a proximate result of the wrongful acts of Defendants, and each of them, Plaintiff
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   has been forced to hire attorneys to prosecute her claims herein and has incurred and is expected to
                                                                                     13   continue to incur attorneys’ fees and costs in connection therewith. Plaintiff is entitled to recover such
                                                                                     14   attorneys’ fees and costs under California Government Code Section 12965(b) and/or any other

                                                                                     15   provision of law providing for attorney’s fees and costs.

                                                                                     16               94.   The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or

                                                                                     17   managing agent employees of Defendants acting in a despicable, oppressive, fraudulent, malicious,

                                                                                     18   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby

                                                                                     19   justifying an award to her of punitive damages in a sum appropriate to punish and make an example

                                                                                     20   of Defendant.

                                                                                     21                                                        X.

                                                                                     22     SEVENTH CAUSE OF ACTION FOR FAILURE TO PREVENT DISCRIMINATION IN

                                                                                     23                         VIOLATION OF THE FEHA [Cal. Gov’t Code §12940(k)]

                                                                                     24                           (Against all Defendants, and Does 1 through 25, inclusive)

                                                                                     25               95.   Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,

                                                                                     26   as though fully set forth in this cause of action.

                                                                                     27               96.   At all times herein mentioned, the California Fair Employment and Housing Act

                                                                                     28   (“FEHA”), Gov’t Code § 12900, et seq., was in full force and effect and binding on Defendants. The

                                                                                                                                            – 15 –
                                                                                                                                          COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 22 of 40 Page ID #:22




                                                                                      1   FEHA requires Defendants, among other things, “to take all reasonable steps necessary to prevent
                                                                                      2   discrimination and harassment from occurring.” Gov’t Code §12940(k).
                                                                                      3           97.     In perpetrating the above-described acts and failures to act, Defendants and their agents
                                                                                      4   violated these provisions by failing to take all reasonable steps necessary to prevent such
                                                                                      5   discrimination based on disability from occurring. In violation of Gov’t Code § 12940(k), these acts
                                                                                      6   and failures to act include, but are not limited to, the following:
                                                                                      7                   (a)     Defendants have no policies and/or have had ineffective policies, practices, and
                                                                                      8                           procedures regarding Defendants’ obligations to refrain from discrimination on
                                                                                      9                           the basis of disability and pregnancy/sex.
                                                                                     10                   (b)     Defendants have no policies and/or have had ineffective policies, practices, and
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11                           procedures regarding the handling of complaints of such discrimination or
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12                           retaliation;
                                                                                     13                   (c)     Defendants failed to adopt and/or enforce reasonable and effective practices,
                                                                                     14                           policies, and procedures regarding the handling of complaints of discrimination

                                                                                     15                           or retaliation;

                                                                                     16                   (d)     Defendants failed to take any and/or took inappropriate or ineffective action to

                                                                                     17                           investigate complaints by Plaintiff and/or others of discrimination or retaliation;

                                                                                     18                           and

                                                                                     19                   (e)     Defendants failed to implement whatever policies, practices, and/or procedures

                                                                                     20                           regarding the foregoing were in existence in an effective manner, or at all.

                                                                                     21           98.     During the entire relevant period, Defendants failed to take all reasonable steps to

                                                                                     22   prevent discrimination or retaliation, and such discrimination was condoned, encouraged, tolerated,

                                                                                     23   sanctioned, and ratified.

                                                                                     24           99.     During the entire relevant period, Defendants failed to provide any and/or adequate

                                                                                     25   training, education, and/or information to their personnel, and most particularly to management and

                                                                                     26   supervisory personnel with regard to policies and procedures regarding discrimination or retaliation

                                                                                     27   on the basis of disability.

                                                                                     28           100.    During the entire relevant period, Defendants failed to take reasonable steps to prevent

                                                                                                                                           – 16 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 23 of 40 Page ID #:23




                                                                                      1   discrimination from being inflicted against Plaintiff, resulting in Plaintiff being constructively
                                                                                      2   terminated.
                                                                                      3          101.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff has suffered
                                                                                      4   and continues to suffer emotional distress. Plaintiff has suffered and will continue to suffer loss of
                                                                                      5   earnings, and other employment benefits and job opportunities. Plaintiff is therefore entitled to general
                                                                                      6   and compensatory damages in an amount to be proven at trial as well as punitive damages.
                                                                                      7          102.    Plaintiff has incurred and continues to incur attorney fees and legal expenses in an
                                                                                      8   amount to be proven.
                                                                                      9                                                        XI.
                                                                                     10    EIGHTH CAUSE OF ACTION FOR CONSTRUCTIVE DISCHARGE IN VIOLATION OF
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11                                              PUBLIC POLICY
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12                          (Against all Defendants, and Does 1 through 25, inclusive)
                                                                                     13            103. Plaintiff alleges and incorporates herein by reference Paragraphs 1 through 34 above,
                                                                                     14   as though fully set forth in this cause of action.

                                                                                     15            104. Government Code §12920 declares that it is the public policy of California that “it is

                                                                                     16   necessary to protect and safeguard the right and opportunity of all persons to seek, obtain, and hold

                                                                                     17   employment without discrimination or abridgment on account of race, religious creed, color, national

                                                                                     18   origin, ancestry, physical disability, mental disability, medical condition, marital status, sex, age, or

                                                                                     19   sexual orientation.”

                                                                                     20            105. As set forth above, Defendants constructively terminated Plaintiff in violation of

                                                                                     21   fundamental and substantive public policies.

                                                                                     22            106. Equinox failed to provide Plaintiff with a reasonable accommodation, and it failed to

                                                                                     23   conduct a reasonable investigation of the retaliation and discrimination complained of by Plaintiff.

                                                                                     24   Instead, Equinox “managed out” Plaintiff. Equinox engaged in a retaliatory campaign which included,

                                                                                     25   but was not limited to, unwarranted write ups, discriminatory comments, false accusations, suspension

                                                                                     26   from work, all of which caused Plaintiff further emotional distress and placed Plaintiff’s job in

                                                                                     27   jeopardy. All the while, Equinox was aware of Plaintiff’s diagnosis of Multiple Sclerosis and two

                                                                                     28   miscarriages in a relatively short time span. Equinox’s conduct also prevented Plaintiff from

                                                                                                                                           – 17 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 24 of 40 Page ID #:24




                                                                                      1   advancing in her career at Equinox. Thus, Plaintiff believes that the working conditions were
                                                                                      2   unusually aggravated such that it was intolerable to continue working in the environment where she
                                                                                      3   may be further subjected to discrimination and retaliation.
                                                                                      4            107. Plaintiff was therefore constructively discharged from Equinox and as such suffered
                                                                                      5   social humiliation, emotional pain, mental pain and anguish.
                                                                                      6            108. Plaintiff’s constructive discharge was in violation of fundamental public policies of the
                                                                                      7   State of California as set forth above.
                                                                                      8            109. As a proximate result of Defendants’ conduct, and each of them, Plaintiff has suffered
                                                                                      9   actual, consequential and incidental financial losses, including without limitation, loss of salary and
                                                                                     10   benefits, and the intangible loss of employment-related opportunities for growth in her field and
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11   damage to her professional reputation, all in an amount subject to proof at the time of trial. Plaintiff
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12   claims such amounts as damages together with prejudgment interest pursuant to Civil Code sections
                                                                                     13   3287 and/or 3288 and/or any other provision of law providing for prejudgment interest.
                                                                                     14            110. As a direct and proximate result of Defendants’ unlawful actions, Plaintiff has suffered

                                                                                     15   and continues to suffer physical injuries, pain and suffering, and emotional distress and anguish.

                                                                                     16   Plaintiff will likely incur medical expenses for treatment by physicians, counselors and other

                                                                                     17   healthcare professionals, and for other incidental medical expenses.

                                                                                     18            111. Plaintiff is informed and believes and thereon alleges that she will continue to

                                                                                     19   experience pain and mental and emotional suffering for a period in the future she cannot presently

                                                                                     20   ascertain, all in an amount subject to proof at the time of trial.

                                                                                     21            112. Plaintiff has suffered and will continue to suffer a loss of earnings, and other

                                                                                     22   employment benefits and job opportunities. Plaintiff is therefore entitled to general and compensatory

                                                                                     23   damages in an amount to be proven at trial.

                                                                                     24            113. The conduct of Defendants, and each of them, and their agents and employees as

                                                                                     25   described herein, was malicious, fraudulent, and oppressive, and done with a willful and conscious

                                                                                     26   disregard for Plaintiff’s rights.

                                                                                     27            114. The acts taken toward Plaintiff were carried out by and/or ratified by Defendants and/or

                                                                                     28   managing agent employees of Defendants acting in a despicable, oppressive, fraudulent, malicious,

                                                                                                                                           – 18 –
                                                                                                                                         COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 25 of 40 Page ID #:25




                                                                                      1   deliberate, egregious, and inexcusable manner in order to injure and damage Plaintiff, thereby
                                                                                      2   justifying an award to her of punitive damages in a sum appropriate to punish and make an example
                                                                                      3   of Defendants, and each of them.
                                                                                      4                                        PRAYER FOR RELIEF
                                                                                      5          WHEREFORE, Plaintiff prays judgment against Defendants as follows:
                                                                                      6          1. For all actual, consequential and incidental financial losses, including without limitation
                                                                                      7             loss of salary and benefits, together with prejudgment interest, according to proof;
                                                                                      8          2. For compensatory and general damages in an amount according to proof;
                                                                                      9          3. For Attorney’s fees;
                                                                                     10          4. For prejudgment and post-judgment interest according to any applicable provision of law,
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11             according to proof;
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12          5. For punitive damages in an amount appropriate to punish Defendants and to deter others
                                                                                     13             from engaging in similar conduct for all causes of action in which such damages are
                                                                                     14             recoverable, pursuant to Civil Code §3294 and all other applicable statutes;
                                                                                     15          6. Costs of suit; and
                                                                                     16          7. Such other and further relief as the Court deems proper.
                                                                                     17

                                                                                     18   Dated: November 19, 2020
                                                                                                                                                  THE LAW OFFICE OF OMID NOSRATI
                                                                                     19
                                                                                     20                                                       By: /s/ Omid Nosrati
                                                                                                                                                 OMID NOSRATI
                                                                                     21                                                          Attorney for Plaintiff,
                                                                                                                                                 MARJORIE SAINT HUBERT
                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28

                                                                                                                                        – 19 –
                                                                                                                                      COMPLAINT
                                                                                     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 26 of 40 Page ID #:26




                                                                                      1                                  DEMAND FOR JURY TRIAL
                                                                                      2         Plaintiff hereby demands a jury trial as provided by §631 of the California Code of Civil
                                                                                      3   Procedure.

                                                                                      4

                                                                                      5   Dated: November 19, 2020
                                                                                                                                              THE LAW OFFICE OF OMID NOSRATI
                                                                                      6

                                                                                      7                                                   By: /s/ Omid Nosrati
                                                                                                                                             OMID NOSRATI
                                                                                      8                                                      Attorney for Plaintiff,
                                                                                                                                             MARJORIE SAINT HUBERT
                                                                                      9
                                                                                     10
                                 1801 CENTURY PARK EAST, SUITE 840, L.A., CA 90067




                                                                                     11
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12

                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19
                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28

                                                                                                                                     – 20 –
                                                                                                                                   COMPLAINT
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 27 of 40 Page ID #:27




                            EXHIBIT 1
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 28 of 40 Page ID #:28
        STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


 December 13, 2019

 Omid Nosrati, Esq.
 1801 Century Park East, Ste. 840
 Los Angeles, California 90067

 RE:    Notice to Complainant’s Attorney
        DFEH Matter Number: 201912-08580813
        Right to Sue: Saint Hubert / EQUINOX HOLDINGS, INC.

 Dear Omid Nosrati, Esq.:

 Attached is a copy of your complaint of discrimination filed with the Department of Fair
 Employment and Housing (DFEH) pursuant to the California Fair Employment and
 Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
 Notice of Case Closure and Right to Sue.

 Pursuant to Government Code section 12962, DFEH will not serve these
 documents on the employer. You must serve the complaint separately, to all named
 respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
 information regarding filing a private lawsuit in the State of California. A courtesy "Notice
 of Filing of Discrimination Complaint" is attached for your convenience.

 Be advised that the DFEH does not review or edit the complaint form to ensure that it
 meets procedural or statutory requirements.

 Sincerely,


 Department of Fair Employment and Housing
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 29 of 40 Page ID #:29
        STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


 December 13, 2019

 RE:    Notice of Filing of Discrimination Complaint
        DFEH Matter Number: 201912-08580813
        Right to Sue: Saint Hubert / EQUINOX HOLDINGS, INC.

 To All Respondent(s):

 Enclosed is a copy of a complaint of discrimination that has been filed with the
 Department of Fair Employment and Housing (DFEH) in accordance with Government
 Code section 12960. This constitutes service of the complaint pursuant to Government
 Code section 12962. The complainant has requested an authorization to file a lawsuit.
 This case is not being investigated by DFEH and is being closed immediately. A copy of
 the Notice of Case Closure and Right to Sue is enclosed for your records.

 Please refer to the attached complaint for a list of all respondent(s) and their contact
 information.

 No response to DFEH is requested or required.

 Sincerely,


 Department of Fair Employment and Housing
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 30 of 40 Page ID #:30
        STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


 December 13, 2019

 Marjorie Saint Hubert
 16046 Wyandotte #9
 Van Nuys, California 91406

 RE:   Notice of Case Closure and Right to Sue
       DFEH Matter Number: 201912-08580813
       Right to Sue: Saint Hubert / EQUINOX HOLDINGS, INC.

 Dear Marjorie Saint Hubert,

 This letter informs you that the above-referenced complaint was filed with the
 Department of Fair Employment and Housing (DFEH) has been closed effective
 December 13, 2019 because an immediate Right to Sue notice was requested. DFEH
 will take no further action on the complaint.

 This letter is also your Right to Sue notice. According to Government Code section
 12965, subdivision (b), a civil action may be brought under the provisions of the Fair
 Employment and Housing Act against the person, employer, labor organization or
 employment agency named in the above-referenced complaint. The civil action must be
 filed within one year from the date of this letter.

 To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
 Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
 DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
 whichever is earlier.

 Sincerely,


 Department of Fair Employment and Housing
  Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 31 of 40 Page ID #:31




 1                   COMPLAINT OF EMPLOYMENT DISCRIMINATION
                           BEFORE THE STATE OF CALIFORNIA
 2                 DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                   Under the California Fair Employment and Housing Act
 3
                                (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Marjorie Saint Hubert                                       DFEH No. 201912-08580813
 6                                 Complainant,
 7 vs.
 8   EQUINOX HOLDINGS, INC.
     895 BROADWAY, 3RD FLOOR
 9   NEW YORK, New York 10003
10                       Respondents
11
12 1. Respondent EQUINOX HOLDINGS, INC. is an employer subject to suit under
   the California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et
13 seq.).
14
   2. Complainant Marjorie Saint Hubert, resides in the City of Van Nuys State of
15 California.
16 3. Complainant alleges that on or about September 9, 2019, respondent took the
   following adverse actions:
17
18 Complainant was harassed because of complainant's sex/gender, family care or
   medical leave (cfra) (employers of 50 or more people), disability (physical or mental),
19 medical condition (cancer or genetic characteristic), pregnancy, childbirth, breast
   feeding, and/or related medical conditions.
20
   Complainant was discriminated against because of complainant's sex/gender,
21
   family care or medical leave (cfra) (employers of 50 or more people), disability
22 (physical or mental), medical condition (cancer or genetic characteristic), other,
   pregnancy, childbirth, breast feeding, and/or related medical conditions and as a
23 result of the discrimination was forced to quit, denied reasonable accommodation for
   a disability, denied family care or medical leave (cfra) (employers of 50 or more
24 people).
25
26
27                                                  -1-
                                   Complaint – DFEH No. 201912-08580813
28 Date Filed: December 13, 2019
  Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 32 of 40 Page ID #:32




 1 Complainant experienced retaliation because complainant reported or resisted
   any form of discrimination or harassment, requested or used a disability-related
 2 accommodation and as a result was forced to quit, denied reasonable
   accommodation for a disability, denied family care or medical leave (cfra)
 3
   (employers of 50 or more people).
 4
 5 Additional Complaint Details: I was employed by EQUINOX HOLDINGS, INC
   (“Equinox”) in the position of Membership Advisor. My job at Equinox was a full-time
 6 position with benefits.
 7 In or around July 2018, I began experiencing medical complications, and I was
   hospitalized several times. Shortly thereafter, I was diagnosed with Multiple
 8 Sclerosis.
   From in or around July 2018 to in or around September 2018, I was on a medical
 9 leave of absence due to my Multiple Sclerosis diagnosis.
   On or about October 2, 2018, I returned to work at the Equinox location located in
10 Encino, California. On the same date, I informed Nathan Cook (“Mr. Cook”), the
11 Regional Director at Equinox, and Ariga Aghajani, the Regional Sales Manager at
   Equinox, that I was diagnosed with Multiple Sclerosis and that I needed to start a
12 family soon because of my diagnosis.
   Following the disclosure to Equinox about my Multiple Sclerosis diagnosis and my
13 intention to get pregnant and start a family, I began experiencing harassment,
   discrimination, and retaliation.
14
   In or around December 2018, Monique Pensanti, a General Manager at Equinox,
15 and Camille Chiodo, a Membership Advisor, informed me that the management
   team at one of the Equinox’s fitness clubs was waiting to fire a Membership Adviser
16 because the Membership Adviser was pregnant.
   On or about December 19, 2018, Victor Frist, a Regional Sales Manager at Equinox,
17 informed me that he was aware that my husband and I were attempting to conceive
18 a child and that I should freeze my eggs or hire a surrogate to carry a child for me.
   In or around January 2019, I became pregnant, and I informed Equinox of this fact.
19 In response to my pregnancy, Mr. Cook asked me, “is this a good thing?” or words to
   that effect.
20 In or around February 2019, I suffered a miscarriage and was experiencing
   depression. Management observed me crying on numerous occasions and knew
21 that I had suffered a miscarriage. However, Equinox did not engage in an interactive
22 process with me or offer a reasonable accommodation, including any time off or a
   leave of absence from work.
23 On  or about June 3, 2019, Mr. Cook and Chris Welbaum (“Mr. Welbaum”), the
   General Manager of Equinox, attempted to write me up. I believe this write up was
24 retaliatory and a pretext for discriminating against me due to my medical condition
   and pregnancy.
25
26
27                                                  -2-
                                   Complaint – DFEH No. 201912-08580813
28 Date Filed: December 13, 2019
  Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 33 of 40 Page ID #:33




 1 On or about June 13, 2019, I found out that I was pregnant again, and I informed
   Kris Vangelisti, the Sales Manager at Equinox, of this fact.
 2 In or around June 2019, I complained to HR about discrimination by Equinox. I
   complained that I was experiencing differential treatment. Afterwards, I also made a
 3
   complaint directly to Mr. Welbaum.
 4 On or about July 22, 2019, I suffered a second miscarriage, and I informed Ariga
   Aghajani and Maureen Rounds of this fact.
 5 On or about September 2, 2019, I was suspended for three days. I believe this
   suspension was a pretext for discriminating and retaliating against me due to my
 6 medical condition and pregnancy and for making a complaint to HR and Mr.
 7 Welbaum.
   On or about September 9, 2019, I felt forced to resign from my position due to the
 8 working conditions at Equinox. I believe I was retaliated and discriminated against
   by Equinox due to my pregnancy, medical condition/disability, taking medical leave
 9 and for complaining about discrimination.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -3-
                                   Complaint – DFEH No. 201912-08580813
28 Date Filed: December 13, 2019
  Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 34 of 40 Page ID #:34




 1 VERIFICATION
 2 I, Marjorie Saint Hubert, am the Complainant in the above-entitled complaint. I have
   read the foregoing complaint and know the contents thereof. The same is true of my
 3
   own knowledge, except as to those matters which are therein alleged on information
 4 and belief, and as to those matters, I believe it to be true.
 5 On December 13, 2019, I declare under penalty of perjury under the laws of the State
   of California that the foregoing is true and correct.
 6
 7                                                                          Van Nuys

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -4-
                                   Complaint – DFEH No. 201912-08580813
28 Date Filed: December 13, 2019
Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 35 of 40 Page ID #:35




                       EXHIBIT B
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 36 of 40 Page ID #:36


      Thomas G. Mackey (SBN 174572)
 1    Ariana Sanudo (SBN 324361)
      JACKSON LEWIS P.C.
 2    725 South Figueroa Street, Suite 2500
      Los Angeles, California 90017-5408
 3    Telephone: (213) 689-0404
      Facsimile: (213) 689-0430
 4    mackeyt@jacksonlewis.com
      ariana.sanudo@jackosnlewis.com
 5
      Attorneys for Defendant
 6    EQUINOX HOLDINGS, INC.
 7
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                         FOR THE COUNTY OF LOS ANGELES
 9
                                 CENTRAL DISTRICT, UNLIMITED JURISDICTION
10

11    MARJORIE SAINT HUBERT, an individual,                CASE NO. 20STCV44484
12                         Plaintiff,                      [Assigned for All Purposes to the Hon. Maureen
                                                           Duffy-Lewis, Department 38]
13                   vs.
14    EQUINOX HOLDINGS, INC., a Foreign                    DEFENDANT EQUINOX HOLDINGS, INC.’S
      Corporation, and DOES 1 through 25, inclusive,       ANSWER TO PLAINTIFF’S UNVERIFIED
15
                                                           COMPLAINT FOR DAMAGES
                           Defendants.
16

17                                                         Complaint Filed: November 19, 2020

18

19
20

21           Defendant EQUINOX HOLDINGS, INC. (“Defendant”) answers the unverified complaint filed

22    by Plaintiff MARJORIE SAINT HUBERT (“Plaintiff”) as follows:

23                                             GENERAL DENIAL

24           Pursuant to California Code of Civil Procedure § 431.30(d), Defendant denies, generally and

25    specifically, each and every allegation contained in the Complaint and denies that Plaintiff has suffered

26    any injury or been damaged in any sum whatsoever.

27    ///

28    ///
                                                         1
                                    DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER
                                 TO PLAINTIFF’S UNVERIFIED COMPLAINT FOR DAMAGES
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 37 of 40 Page ID #:37



 1                                         AFFIRMATIVE DEFENSES

 2           As separate and distinct affirmative defenses to Plaintiff’s Complaint and the causes of action

 3    alleged therein, and to each of them, Defendant alleges as follows:

 4                                      FIRST AFFIRMATIVE DEFENSE

 5                                      (Failure to State a Cause of Action)

 6           1.     The Complaint as a whole, and each purported cause of action alleged therein, fails to state

 7    facts sufficient to constitute a cause of action against Defendant upon which relief may be granted.

 8                                    SECOND AFFIRMATIVE DEFENSE

 9                                    (Workers’ Compensation Preemption)

10           2.     To the extent Plaintiff’s Complaint, or any purported cause of action therein, alleges

11    emotional or physical injury, this Court lacks jurisdiction, and any recovery is barred by the exclusivity

12    provisions under the California Workers’ Compensation Act, Labor Code § 3200, et seq.

13                                     THIRD AFFIRMATIVE DEFENSE

14                                            (Statutes of Limitation)

15           3.     The Complaint as a whole, and each purported cause of action alleged therein, is barred in

16    whole or in part by the applicable statute of limitations including, but not limited to, California Code of

17    Civil Procedure § 335.1 and California Government Code §§ 12960 and 12965.

18                                    FOURTH AFFIRMATIVE DEFENSE

19                                              (Failure to Exhaust)
20           4.      The Complaint, and each purported cause of action alleged therein, is barred because

21    Plaintiff failed to exhaust mandatory administrative remedies including, but not limited to, the California

22    Fair Employment Housing Act.

23                                     FIFTH AFFIRMATIVE DEFENSE

24                                             (Equitable Doctrines)

25           5.      The Complaint, and each purported cause of action alleged therein, is barred by the

26    doctrines of laches, estoppel, waiver, consent and unclean hands.

27    ///

28    ///
                                                      2
                                 DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER
                              TO PLAINTIFF’S UNVERIFIED COMPLAINT FOR DAMAGES
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 38 of 40 Page ID #:38



 1                                      SIXTH AFFIRMATIVE DEFENSE

 2                                       (Legitimate Business Justification)

 3           6.      Plaintiff’s Complaint, and each purported cause of action therein, is barred because, even

 4    if a discriminatory reason had been a motivating factor in any employment decisions toward Plaintiff

 5    (which Defendant expressly denies), Defendant would have made the same employment decision toward

 6    Plaintiff for separate legitimate, non-discriminatory and non-retaliatory business reasons.

 7                                    SEVENTH AFFIRMATIVE DEFENSE

 8                                                (Undue Hardship)

 9           7.      Plaintiff’s claim that Defendant failed to reasonably accommodate an alleged disability is

10    barred because Plaintiff could not be reasonably accommodated due to undue hardship, job-related

11    reasons and/or business necessities.

12                                     EIGHTH AFFIRMATIVE DEFENSE

13                                            (Avoidable Consequences)

14           8.      Although Defendant denies it committed or has responsibility for any act that could

15    support the recovery of damages in this lawsuit, to the extent Plaintiff alleges violations of the California

16    Fair Employment Housing Act, which alleged violations Defendant denies, Plaintiff is barred from

17    recovering any damages under the avoidable consequences doctrine. Defendant took reasonable steps to

18    prevent and correct workplace discrimination, Plaintiff unreasonably failed to utilize such available

19    preventive and corrective measures and reasonable use of such preventive and corrective measures
20    would have prevented at least some of the harm Plaintiff allegedly suffered. See State Dept. of Health

21    Services v. Superior Court of Sacramento County (McGinnis) (2003) 31 Cal.4th 1026.

22                                      NINTH AFFIRMATIVE DEFENSE

23                                           (Failure to Mitigate Damages)

24           9.      Plaintiff is barred from recovering any damages, or any recovery must be reduced, by virtue

25    of Plaintiff’s failure to exercise reasonable diligence to mitigate her alleged damages.

26                                      TENTH AFFIRMATIVE DEFENSE

27                                                      (Offset)

28           10.     Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged therein,
                                                       3
                                  DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER
                               TO PLAINTIFF’S UNVERIFIED COMPLAINT FOR DAMAGES
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 39 of 40 Page ID #:39



 1    must be offset by any monies Plaintiff received from any source after Plaintiff ceased to be employed

 2    under the doctrine prohibiting double recovery set forth by Witt v. Jackson (1961) 57 Cal.2d 57 and its

 3    progeny.

 4                                  ELEVENTH AFFIRMATIVE DEFENSE

 5                                         (Attorneys’ Fees and Costs)

 6           11.    Defendant has engaged attorneys to represent it in defense of Plaintiff’s frivolous,

 7    unfounded and unreasonable action and is thereby entitled to an award of reasonable attorneys’ fees and

 8    costs pursuant to California Code of Civil Procedure § 128.7 and California Government Code § 12965

 9    upon judgment thereon in Defendant’s favor.

10

11           WHEREFORE, Defendant prays for judgment as follows:

12           1.     That Plaintiff take nothing herein;

13           2.     That the action be dismissed in its entirety and/or judgment be entered in Defendant’s favor

14                  against Plaintiff;

15           3.     That Plaintiff be denied each and every demand and prayer for relief contained in the

16                  Complaint;

17           4.     For reasonable attorneys’ fees pursuant to California Government Code § 12965;

18           5.     For costs of suit herein; and

19           6.     For such other and further relief as the Court may deem just and proper.
20

21    Dated: December 21, 2020                              JACKSON LEWIS P.C.

22

23
                                                      By:
24                                                          Thomas G. Mackey
                                                            Ariana Sanudo
25
                                                            Attorneys for Defendant
26                                                          EQUINOX HOLDINGS, INC.
27

28
                                                     4
                                DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER
                             TO PLAINTIFF’S UNVERIFIED COMPLAINT FOR DAMAGES
     Case 2:20-cv-11559-RGK-JEM Document 1 Filed 12/22/20 Page 40 of 40 Page ID #:40



 1                                             PROOF OF SERVICE

 2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3    CASE NAME:             MARJORIE SAINT HUBERT v. EQUINOX HOLDINGS, INC.
 4    CASE NUMBER:           20STCV44484
 5            I am employed in the County of Los Angeles, State of California. I am over the age of 18 and not
      a party to the within action; my business address is 725 South Figueroa Street, Suite 2500, Los Angeles,
 6    California 90017.
 7             On December 21, 2020, I served the documents described as:

 8       DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                             COMPLAINT FOR DAMAGES
 9
      Omid Nosrati, Esq.
10    Shahran Kangavari, Esq.
      THE LAW OFFICE OF OMID NOSRATI
11
      1801 Century Park East, Suite 840
12    Los Angeles, California 90067
      Telephone: (310) 553-5630
13    Facsimile: (310) 553-5691
      omid@nosratilaw.com
14    shahran@nosratilaw.com
15    Attorneys for Plaintiff
      MARJORIE SAINT HUBERT
16

17    [X]    BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a Court order or on an
      agreement by the parties to accept service by e-mail or electronic transmission, I caused the document(s)
18    described above to be sent from e-mail address Klodya.Casas@jacksonlewis.com to the persons at the e-
      mail address listed above. I did not receive, within a reasonable time after the transmission, any electronic
19    message or other indication that the transmission was unsuccessful.
20    [XX] STATE I declare under penalty of perjury under the laws of the State of California that the above
      is true and correct.
21
               Executed on December 21, at Los Angeles, California.
22

23

24
                                                                    __________________________________
25                                                                  Klodya Casas

26

27
      4840-3949-7684, v. 1
28
                                                       5
                                  DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER
                               TO PLAINTIFF’S UNVERIFIED COMPLAINT FOR DAMAGES
